



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the
Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.






CITATION:
R. v. B.D., 2011 ONCA 51



DATE: 20110120



DOCKET: C46638



COURT OF APPEAL FOR ONTARIO



Gillese, Simmons and Blair JJ.A.



BETWEEN:



Her Majesty the Queen



Respondent



and



B.D.



Appellant



Paul S. Lewin and Daniel Stein,
          for the appellant



Benita Wassenaar, for the respondent



Heard: October 28, 2010



On appeal from the convictions
          imposed by Justice P.J. Flynn of the Superior Court of Justice, sitting with
          a jury, on August 17, 2005.



R.A. Blair J.A.:



OVERVIEW

[1]

This case gives new meaning to the word bizarre.  As the trial judge
    noted at the beginning of his reasons for sentence:

It would be the most muted form of understatement
    to say that this was an unusual case.  Indeed, I have never encountered a more
    bizarre case in my quarter century in the law.  ...

It was a trial that
    peeled back layer after layer of deception, corruption and evil.  As the Crown
    case went in, the jury and I witnessed the daily unveiling of a stunning web of
    deceit and lies.

[2]

Why the trial judge felt this way will become apparent as the facts are
    developed.

[3]

B.D. was convicted of incest and 46 counts of forgery and uttering
    forged documents.  Forty-seven years of age, B.D. lived with and is married to a
    man who was 21 years old at the relevant time, and with whom she has had at
    least three children.  The Crown contends  and the jury obviously accepted 
    that this individual is B.D.s son, Wafi.  She maintains, however, that he is
    an entirely different person, namely, Prince Wafi R. Dz.  Prince, she says, is
    a real prince  a descendent of ancient Nigerian/Ethiopian royalty.  As for her
    son, Wafi, the evidence supporting the defence at trial feigned that he had died
    tragically in a volcano in the Congo.

[4]

The appellant has seven children, including the three children fathered
    by the co-accused, whom I shall call Wafi/Prince.  One of those three  a little
    girl named Oluwafu (Wafu)
[1]
 died in June, 2001, at the age of 2.  Although she died of natural causes, Wafu
    exhibited signs characteristic of inbreeding.

[5]

The central question at trial of the incest charge was one of identity:
    who was this man, Wafi/Prince?  Had the Crown proved beyond a reasonable doubt
    that he was Wafi, the appellants son? The jury clearly accepted that the Crown
    had met this onus.

[6]

B.D. was also convicted of 46 forgery-related charges.  They arose out
    of her attempts to obtain false birth certificates from the Office of the
    Registrar General for 7 fictitious children, using fraudulent affidavits and
    fraudulent birth certificates purportedly certified and stamped by non-existent
    churches and church officials.  Much of the groundwork for this fraudulent
    scheme was carried out at a local Staples/Business Depot outlet where, through
    photocopying and other processes, she was able to put together the false
    documents.  At trial, the Crown submitted various order forms and some of the
    photocopies that she had discarded in the trash can at the store and that had
    been seized by the police acting on a warrant.

[7]

Wafi/Prince was a co-accused with the appellant at trial.  He was
    convicted of incest and two counts of uttering forgeries and two counts of
    fabricating evidence in respect of a family court child protection proceeding. 
    He has not appealed.

The Grounds of Appeal

[8]

The appellant raises three grounds of appeal.  She submits that the
    trial judge erred:

a)

by failing
    to strike down DNA warrants authorizing the police to take a blood sample from
    each of the appellant and her co-accused in order to compare their DNA with
    that of their deceased child, Wafu, and to determine whether Wafu was the
    product of an incestuous sexual relationship between the appellant and her son,
    Wafi;

b)

by failing
    to give a modified
W.(D.)
charge to the jury where there was conflicting
    testimony between the defence and Crown witnesses, i.e., by failing to relate
    the burden of proof to exculpatory evidence led on behalf of the appellant  in
    particular, the evidence of the appellants son, Olaseni, who testified that
    the appellants co-accused was his step-father, Prince, and not his brother, Wafi;
    and

c)

by
    admitting the documents seized from the Staples outlet.

[9]

I would dismiss the appeal.  Although I accept that s. 487.05 of the
Criminal
    Code
does not authorize the making of DNA comparisons between samples taken
    from the targets of the authorizing warrants themselves (in this case, the
    appellant and Wafi/Prince) in the single-step fashion resorted to here, the
    evidence concerning these comparisons ought not to be excluded under s. 24(2)
    of the
Charter
.  Secondly, while I also accept that the trial judge
    erred in his charge to the jury with respect to the application of the doctrine
    of reasonable doubt to the defence evidence, this is one of those very rare
    cases where the curative proviso found in s. 686(1)(b)(iii) applies in such
    circumstances.  Finally, I would not give effect to the ground of appeal
    respecting the seizure of the Staples/Business Depot documents.

[10]

I arrive at these conclusions for the following reasons.

Fresh Evidence

[11]

The appellant sought to introduce fresh evidence on the appeal.  The
    thrust of that evidence is that the police apparently had discussions with
    different Crown Attorneys regarding the appropriateness of using s. 487.05(1)
    of the
Criminal Code
to obtain a warrant for DNA samples in
    circumstances such as this, and may have obtained differing opinions.  This
    involved improper Crown shopping, according to the appellant, and should have
    been disclosed to the issuing justice, but was not.

[12]

I would not admit the fresh evidence or give effect to this argument.  The
    fresh evidence does not meet the requirements of the test set out in
R v.
    Palmer
, [1980] 1 S.C.R. 759, because the advice the police received in this
    regard is neither particularly relevant to the issues at trial nor
    dispositive.  There is no suggestion in the record that the police misled the
    issuing justice, and they had no obligation to disclose their discussions to him,
    in my opinion: see
R. v. Campbell,
[1999] 1 S.C.R. 565, at paras. 49 and
    54.

[13]

Discussions of this nature, to the extent they involve the giving of
    legal advice, are privileged.  As the trial judge concluded, it cannot be that
    where the police consult with Crown counsel during an investigation, whatever
    advice the Crown may give will automatically become a materially relevant fact
    and admissible at trial.  Further, while it is the function of Crown counsel to
    provide legal advice when asked, Crown counsel cannot direct the police in
    their investigation.   Police are not bound by that advice.  In the
    circumstances of this case, the fact that various Crown counsel may or may not
    have had differing views on the applicability of s. 487.05 is, as I have said, neither
    relevant to nor dispositive of the issues at trial.

The Appeal With Respect To The Staples/Business
    Depot Documents

[14]

B.D. submits that her s. 7 and s. 8
Charter
rights were violated
    when the police, acting on a tip from the Staples store manager, obtained a
    warrant and seized various order forms and some of the photocopies that she had
    discarded in the trash can at the store.  Mr. Lewin and Mr. Stein did not press
    these submissions during oral argument, stating they were content to leave
    their submissions on the Staples documents issue to those contained in their
    factum.  I would not give effect to this ground of appeal, since I cannot see
    how B.D. could have any reasonable expectation of privacy in the documentation
    she left, discarded, in a store frequented by the general public.  In addition,
    there was ample evidence upon which the trial judge could reject the claim that
    the store manager was acting as an agent of the police in these circumstances.

[15]

I would dismiss the appeal with respect to the forgery-related charges.

FACTUAL BACKGROUND: INCEST CHARGE

[16]

The appellant arrived in Canada from Nigeria in 1981, when she was about
    eighteen years old.  According to psychiatric reports filed at the time of
    sentencing, she suffers from some delusional psychosis, is intellectually
    deficient and has an I.Q. of 60.  She has seven children, the eldest of whom (Wafi)
    is alleged by the Crown to be the father of her three youngest children,
    including the little girl, Wafu, who died and whose death triggered the police
    investigation that ultimately led to the filing of the incest charges.

[17]

Wafi/Prince called no evidence at trial.

The Death of Wafu

[18]

On the morning of June 24, 2001, Wafi/Prince brought the lifeless body
    of Wafu to the Cambridge Memorial Hospital.  Hospital staff were unsuccessful
    in their attempts to resuscitate the child who was then pronounced dead.  In
    response to a question from one of the nurses, Ms. E., Wafi/Prince said that he
    was not the childs father; he was a brother.  Later, when the appellant
    arrived at the hospital, she said that the man she called Prince was her
    husband and the biological father of the child.

[19]

One of the nurses, Ms. M., asked the appellant who had brought the child
    to the hospital.  The appellant responded that she did not know whether it was
    her 20-year old son or her husband.  At trial, three of the hospital nurses 
    Ms. M., Ms. F., and Ms. E.  identified the man they saw that day at the
    hospital as the appellants co-accused.

The DNA Warrants

[20]

Given the circumstances of Wafus death, an autopsy was conducted under
    a coroners warrant.  Blood samples were taken from the childs body and sent
    to the Centre for Forensic Sciences for toxicological testing.  It appeared
    that Wafu had died from natural causes, although the autopsy determined that
    she had very thin adrenal glands, a condition that can result from an
    incestuous conception.  The police began to suspect incest, and asked the
    Centre to set aside a sample of Wafus blood for future DNA testing.

[21]

The police first attempted to obtain some DNA samples from the appellant
    and Wafi/Prince on a voluntary discarded material basis.  They arranged a
    meeting with the two and left various articles, such as Kleenex, around.  As it
    turned out, however, the samples obtained from the discarded materials were
    unsuitable for the extraction of DNA.

[22]

Accordingly, on June 3, 2002, the police sought DNA warrants under s.
    487.05(1) of the
Criminal Code
, authorizing the taking of a blood sample
    from each of the appellant and Wafi/Prince for purposes of DNA analysis in
    order to compare their DNA with that of the dead child and to determine whether
    the child was the product of a sexual relationship between B.D. and her son,

[Oluwafi] (D.).  The warrants were granted, and the subsequent tests established
    that the appellant and Wafi/Prince were the parents of Wafu
and
that the
    appellant is the mother of Wafi/Prince.

[23]

No DNA warrant was obtained to authorize the use of the remaining sample
    of Wafus blood for this comparative purpose, in spite of the fact that the
    sample was being used for a purpose different from that for which it had been
    taken in the first place, i.e., for purposes of the coroners deliberations.

[24]

I shall return to the DNA results and the issues on appeal relating to
    the DNA warrants shortly.  In the meantime, some further elaboration of the
    facts is required.

Other Evidence
    Identifying Wafi/Prince as Wafi

The High School Principal

[25]

The principal at Wafis high school identified the appellants
    co-accused as Wafi.  There were not many black children in the school and he
    was familiar with Wafi as a result of some discipline problems.  He also
    testified as to an incident where he received a call from the appellant  two
    years after Wafi had left the school  asking if she could bring her husband in
    so that the principal could identify that he was not her son (people were
    saying her husband was really her son, she said).  On the appointed day, the
    appellant, Wafi/Prince and a woman identifying herself as a lawyers
    representative, arrived at the school.  The woman said they were there to have the
    principal identify the male, whom she introduced as Prince.  The principals
    response was: Is this a joke?  This is Wafi.  He told them he was confident
    that if they walked down the hall together, people would say Hi, Mr. [Principal],
    hi, Wafi.

The High School Teacher

[26]

A high school teacher who taught Wafi in 1997 and for part of 1998
    identified the appellants co-accused as Wafi D..  She spent more than 120
    hours with him working on his Grade 12 (which he barely passed) and on his OAC
    (which he did not complete).

The Hospital Evidence

[27]

As noted above, while their story to the hospital nurses at the time of Wafus
    death subsequently changed to that of husband/father Prince, when Wafi/Prince
    first arrived at the hospital he told nurse E. that he was not the father of
    the child, but the brother (which would be correct if he were the appellants
    son) and the appellant initially told nurse M. that she did not know whether it
    was her 20-year old son or her husband who had brought the child in.

The Orangeville Court Caper

[28]

The appellant was involved in an Ontario Court proceeding in Orangeville
    that was heard at different times in 1999 and 2000.  On February 9, 1999 Wafi
    and his brother, Olaseni, were called as witnesses.  When the proceeding
    resumed on November 8, 2000 another witness was called who was introduced as
    Prince Wafi Dz..  The Ministry lawyer involved in the case was suspicious that
    this person was in fact the same person who had earlier identified himself as Wafi,
    this time pretending to be another person, Prince Wafi Dz..  At the appellants
    trial, she identified that person in court as the appellants co-accused.

[29]

Because of her concerns during the Orangeville proceedings, the Ministry
    lawyer suggested that Wafi and Prince be produced together at the courthouse at
    the same time.  On December 18, 2000, the appellant arrived at the courthouse
    accompanied by two men, one said to be Prince Wafi Dz., and the other
    identified as her son, Wafi. The Ministry lawyer testified that the moment she
    saw the second male, she knew it was not Wafi, but rather Olaseni, the other
    son who had testified in February, 1999.  A call was placed to Olasenis school
    but he was not there, and school records showed that he had a parent approved
    absence on that day.  His school principal testified that when Olaseni returned
    to school the next day, his hair colour had been dyed from dark to light.

[30]

At the trial of the appellant and her co-accused, Wafi/Prince, Olaseni was
    called as a defence witness and denied that he had attended the meeting and
    pretended to be his brother, Wafi.

The Prayer of Agreement Campaign Card

[31]

When the appellant was arrested, she was in possession of what appears
    to be an evangelical religious document entitled Prayer of Agreement Campaign:
    Stepping Into Gods Circle of Blessing.  The holder of the card was invited to
    trace their right hand on the document and to write their miracle requests on
    the hand.  The appellant had done so, and on the first finger had written: I
    want Wafi to stay home.  I want him to stop all his wrongful behaviour.  I want
    hundred percent love from him.

The Wafi/Prince Drivers Licence Change and Dealing
    with the Ministry of Transportation

[32]

The documentation admitted at trial through the testimony of R.B. of the
    Ministry of Transportation establishes that in October, 2000,
Prince
applied for and obtained from the Ministry a name change and date-of-birth
    change to the drivers licence originally issued to
Wafi
in September,
    1997.  Amongst other exhibits, the drivers licence history (Ex. 60) and the
    computer inquiry record (Ex. 65) make it clear  buttressed by R.B.s unshaken
    testimony  that there was one drivers licence, and that there was a change in
    name and date of birth applied to that drivers licence, on Princes
    application, in October, 2000.

[33]

Not long after that change  in July, 2001  the appellant and her
    co-accused appear to have followed it up with a visit to the Ministry offices
    in Kitchener with a complaint that the Ministry had mistakenly imposed Princes
    photo on the drivers licence of the appellants son, Wafi.  This led to the
    following sequence of events.

[34]

R.B. testified that he was acting supervisor of the Ministry offices in
    Kitchener on July 27, 2001 when he was called by staff to meet with two
    individuals, who turned out to be the appellant and her co-accused.  The
    appellant, who identified herself as B.D., told Mr. B. that her husbands photograph
    had been placed on her sons drivers licence information.  The man gave Mr. B.
    his drivers licence, which was in the name of Prince Wafi R. Dz., and he was
    told that the sons name was Oluwafi D..  Mr. B. entered the licence number for
    Prince on the Ministry computer and was immediately cross-referenced to the
    information of Oluwafi D..  This told him that the Ministry considered both
    entities to be one and the same.  Mr. B. then called head office in Toronto and
    learned that this case was under investigation by the Ministry.  He went back
    and told the appellant and the man that they needed to contact someone else at
    the Ministry in Toronto and gave them a name.  However, the appellant and the
    man insisted that Mr. B. provide them with a letter stating that the Ministry
    made an error and had placed the husbands photo on the sons drivers
    licence.  Mr. B. stated that he would not do so and told them to contact the
    person he had previously indicated.

[35]

A couple of hours later, R.B. was asked for assistance with the same
    couple again.  The appellant was being aggressive in an effort to obtain
    written documentation indicating the Ministry had erred.  Because he wanted to
    leave, and in order to get the couple to leave the office as well, Mr. B. agreed
    to provide a letter, but only one indicating that there was conflicting
    information and that they hoped to resolve the problem.  As the contents of the
    letter (Ex. 53), addressed to Prince Dz. and signed by Mr. B., are of some
    significance, I recite the pertinent parts here:


July
    27, 2001

Dear Mr. Dz.:

Pursuant to our
    conversation on
Friday, (July 27, 2001)
this letter is to inform you
    that there is
an ongoing investigation into the possibility of inaccurate
    information appearing on both your drivers licence and your driving record
.
    [Emphasis added.]

...

[Signature]

R.B.

[36]

Subsequently, Mr. B. received a fax from Family and Childrens Services
    in Kitchener with a copy of a letter purportedly from him to Prince Dz. that
    had been provided to them.  The letter was quite different, although it
    purported to bear Mr. B.s signature.  In part, the letter (Ex. 54) said:


November
    6, 2000

Dear Mr. Dz.:

Pursuant to our conversation on
Monday (Nov, 6,
    2000)
this letter is to inform you that
there will be an investigation
on this matter.

Staff member informed me
    of your visit to our office.  That yourself and your stepson Oluwafi D. came
    together, at the kitchener brand [
sic
] intending to have this issues
    resolved.

Unfortunately merger of
    both driving-record was done by three different branches. Both drivers license
    had been merge.

Its possible that
    this was an honest mistake made by these department
. [Emphasis added.]  ...

...

[Signature]

R.B.

[37]

R.B. denied writing this second letter and maintained that his signature
    had been traced onto it.  The uncontradicted evidence of a forensic writing
    expert established that the two letters were produced by different printing
    processes, that the signatures on the two letters were written by different
    people, and that the signature on the July letter was used to produce the signature
    on the November letter, which did not contain a genuine signature.

The Drivers Licence Photos

[38]

Two drivers licence photos (Exs. 92 and 93) became significant in the
    evidence as well.  Ex. 93 is a photo taken in August, 1997 when Wafi first applied
    for his drivers licence.  Ex. 92 is a photo that was taken on October 6, 2000,
    when Prince applied for the change of name and change of address with respect
    to that drivers licence.  Ex. 92 is therefore a photo of the man calling
    himself Prince.  Except for the glasses worn by Prince in Ex. 92, the two
    photos are strikingly similar.

Other Crown Evidence


Carmelia Maria
    Pereira Dos S.

[39]

Ms. Dos S. met the appellant when she was working at a grocery chain and
    the appellant was a customer.  At some point, the appellant asked if Ms. Dos S.
    would be a witness to her wedding.  She agreed to do so.  When first introduced
    to the man the appellant was to marry, she asked if he was the appellants son
    because he looked much younger than the appellant.  The appellant replied that it
    was her husband.  Ms. Dos S. attended the wedding of the appellant and the man
    she later identified as the appellants co-accused, on January 19, 2001.

L.B.: CAS Worker

[40]

After Wafus death the Childrens Aid Society took the appellants other
    children (except Wafi) into care: Olaseni, E.D., P.D., B.D. and L.D..  L.B. was
    their case worker.  She testified that at one point she asked the appellant, in
    Princes presence, if she could see Wafi.  The appellant said Wafi had told her
    he could not come to the house because he would be questioned about physically
    assaulting her.  L.B. then asked for Wafis phone number, and was told that the
    appellant did not have one for him.  The appellant said Wafi was living with
    his girlfriend in Rwanda.  In January, 2002, the appellant contacted L.B. to
    inform her that Wafi had died in a volcano in the Congo.  The appellant was not
    able to provide any contact information such as Wafis roommates name or
    telephone number, however.  L.B. never saw a death certificate for Wafi, and
    was not aware of any of the children attending a funeral for him.

The Appellants Attendance at the Police Station to
    Advise of Wafis Death

[41]

On January 23, 2002, the appellant attended at the Kitchener-Waterloo
    police station, stating that she had come to report the death of her son, Oluwafi
    D..  She gave a video statement that was filed at trial as an exhibit.  In the
    video statement she stated that her son had died in a volcano in the Congo.  She
    said he had been living in Rwanda with his girlfriend and a roommate.  The
    roommate had called to say that Wafi had died and she wanted some help from the
    police to get the body back.  She provided no names or contact particulars.

Evidence Relating to the Forgery Charges

[42]

Although it is not necessary to outline the facts relating to the
    forgery charges in any detail because, as I have said, I would not give effect
    to the
Charter
grounds of appeal upon which the convictions are
    attacked, some of the evidence bears on the incest charge.

[43]

At the heart of the forgery charges were attempts by the appellant to
    obtain delayed registrations of birth and/or birth certificates for various
    children, some of them non-existent.  Two of the children for whom delayed
    registrations of birth were sought were Oluwafi, born August 10, 1980, and
    Prince Wafi R. Dz., born August 10, 1976.

[44]

V.N., an employee at the Office of the Registrar General (ORG)
    testified that she had several telephone discussions with the appellant in 1999
    about what was needed for the delayed birth registrations of Wafi and Prince,
    and for the other birth registration documentation requested.  The appellant
    asked numerous questions during these conversations, including: what if my
    child wasnt born in a hospital, but was born on a street?  V.N. indicated the
    ORG would need affidavits from people who witnessed the birth.

[45]

Two of the documents submitted in support of the application for
    Princes delayed registration were the following:

·

Exhibit 29C was a purported affidavit from a person named W.O.,
    in which he recounted having witnessed B.D. (called Ms. Dz.) pregnant,
    walking and screaming for help outside his building on August 10, 1976.  The
    affidavit says Mr. O. accompanied Ms. Dz. to the apartment of a Mrs. S., another
    tenant in the building who had come along.  Mrs. S. then left the apartment and
    came back with a doctor and her husband who agreed to help with the birth.  Dr.
    L. propped for the birth, the document said, and in 20 minutes Prince was
    born.  The affidavit was sworn September 29, 1996.

·

Exhibit 29D was a Ministry of the Attorney General General Form
    of Affidavit, purportedly sworn by Dr. J. L. and Esserene V.W. on August 28,
    1996.  Exhibits 29E and 29F were respectively copies of a handwritten statement
    by Esserene S. and a typewritten affidavit by Dr. L. expanding on the above
    explanation.

[46]

When the police investigation began, an extensive though not exhaustive
    search was done for the people who, according to the affidavits, witnessed the
    various births (including Princes referred to above).  No trace of a W.O. was
    found.  No trace of a Dr. L.  No trace of a Mrs. S.  The police were able to
    locate an Esserene W., who was in Kitchener Waterloo.  Olaseni testified that
    Esserene W. was a friend of his mothers.  Ms. W. did not testify.

The Defence Evidence

[47]

The appellant did not testify at trial (although she did testify at
    pre-trial motions) but called three witnesses.  Counsel agree that, for
    purposes of the appeal, it is the evidence of her son, Olaseni, that is
    pertinent.  I have referred to this evidence earlier.  He said that the
    appellants co-accused was his stepfather, Prince, and not his brother, Wafi.

[48]

Olaseni testified that he first met Prince in late 1999 and that in
    July, 2000, his brother Wafi moved out of the house to live with his girlfriend
    in the United States.  In November, 2000, Prince Dz. moved in.  Prince became
    his stepfather when he married the appellant in January, 2001.

[49]

Olaseni also testified that:

·

when he first met Prince, he thought he looked a lot like Wafi

·

he gave evidence in the Orangeville case, but denied pretending
    he was Wafi so that Wafi could pretend he was Prince

·

when Wafu died, Wafi was not at the appellants home

·

Prince slept in the same bedroom as the appellant

·

Prince and the appellant had children together

·

He did not go to a funeral for Wafi

·

He did not know that his brother and his step-father had the same
    birthday

·

He could not tell the difference between the photographs in Exs.
    92 and 93

ANALYSIS AND LAW

The DNA Results

[50]

The appellants first major ground of appeal is that the trial judge
    erred by failing to strike down the DNA warrants authorizing the police to take
    a blood sample from each of the appellant and her co-accused in order to
    compare their DNA with that of their deceased child, Wafu, and in order to
    determine whether Wafu was the product of an incestuous sexual relationship
    between the appellant and her son, Wafi.

[51]

Denis Charles Michaud, a forensic scientist at the Centre for Forensic
    Sciences, was qualified to give opinion evidence with respect to DNA analysis
    and interpretation.  He conducted an analysis to determine whether:

a)

The appellant could be excluded as Wafi/Princes biological mother,
    given that no comparison sample was available from the father; and

b)

Wafi/Prince
    could be excluded as Wafus biological father, given that the appellant was the
    biological mother of the child.

[52]

After comparing the blood sample of each of the appellant and Wafi/Prince
    to the blood sample taken from Wafus body, he concluded that the appellant was
    Wafi/Princes mother and that Wafi/Prince was the childs father.  More
    precisely, in the negative fashion of the standard DNA approach, he concluded
    that:

a)

the
    appellant could not be excluded as
Wafi/Princes
biological mother.  The
    likelihood of obtaining the observed DNA profiles was estimated to be 5,300
    times greater if the appellant was the biological mother of Wafi/Prince rather
    than if an unrelated random woman were the biological mother; and,

b)

that Wafi/Prince could not be excluded as Wafus biological father.  The
    likelihood of obtaining the observed DNA profiles was estimated to be 8.8
    million times greater (assuming the appellant was Wafus mother) if Wafi was
    the biological father of Wafu rather than if an unrelated random man were the
    biological father.

[53]

The appellant admitted that she was Wafus mother.

[54]

This DNA evidence was not contradicted.  However, the appellant attacks its
    admissibility.  Mr. Lewin and Mr. Stein carefully argue on her behalf that:

a)

the use of
    Wafus blood sample taken for purposes of the coroners inquiry, without
    obtaining a further warrant, contravened the appellants s. 8 rights;

b)

the
    warrants cannot stand because two of the pre-conditions for the issuing of a
    DNA warrant pursuant to s. 487.05(1) of the
Criminal Code
were not met,
    and accordingly that the trial judge erred in admitting the maternity/paternity
    results that flowed from the testing done pursuant to the warrant respecting Wafu;

c)

in any
    event, the warrants could not, and did not, authorize the comparison of the appellants
    blood sample taken pursuant to them with the blood sample of Wafi/Prince also
    taken pursuant to them and the conducting of a DNA comparison based on those
    samples;

d)

given the
    breaches, the DNA evidence should be excluded under s. 24(2) of the
Charter
;
    and

e)

the trial judge erred in preventing defence counsel from asking police
    witnesses during the
voir dire
respecting the DNA evidence about legal
    advice they had obtained concerning the applicability of s. 485.05(1) in the
    circumstances.

[55]

I accept the argument summarized in (c) above, but am satisfied that
    those summarized in (a), (b), (d) and (e) cannot succeed.  Before dealing with
    the arguments individually, I set out the relevant provisions of ss. 487.04
    (definitions) and 487.05(1) of the
Criminal Code
, with notes inserted
    with respect to the particulars of this case.

[56]

Sections 487.04 and 487.05(1) state:

487.04   
    In this section and in sections 487.05 to 487.0911, ...

forensic
    DNA analysis

(a)
    in relation to a bodily substance (appellants DNA via blood sample) that is
    taken from a person in execution of a warrant under section 487.05, means
    forensic DNA analysis of the bodily substance (appellants DNA via blood
    sample) and the comparison of the results of that analysis with the results of
    the analysis of the DNA in the bodily substance referred to in paragraph
    487.05(1)(b) (Wafus DNA), and includes any incidental tests associated with
    that analysis

487.05(1) A provincial court judge who on
ex
    parte
application made in Form 5.01 is satisfied by information on oath
    that there are reasonable grounds to believe

(a) that a designated offence (incest)

has
    been committed,

(b) that a bodily substance (DNA) has been found or
    obtained

(i)        at the place where the
    offence was committed,

(ii)       on
    or within the body of the victim of the offence,

(iii)     on
    anything worn or carried by the victim at the time when the offence was
    committed, or

(iv)      on
    or within the body of any person (within Wafu) or thing or at any place
    associated with the commission of the offence,

(c)
    that a person (the appellant)

was a party to the offence, and

(d)
    that forensic DNA analysis of a bodily substance from the person (i.e., the
    appellant)

will provide evidence about whether the bodily substance
    referred to in paragraph (
b
) (Wafus DNA)

was from that person (the
    appellant)

And who is satisfied that it is in the best
    interests of the administration of justice to do so may issue a warrant in Form
    5.02 authorizing the taking, from that person (the appellant), for the purpose
    of forensic DNA analysis, of any number of samples of one or more bodily
    substances (DNA via blood sample) that is reasonably required for that purpose,
    by means of the investigative procedures described in subsection 487.06(1).



a)

The Analysis of Wafus Blood
    Without a Fresh Warrant

[57]

The appellant submits that the police should have obtained a separate
    and fresh judicial authorization for the use of Wafus blood sample properly
    gathered for one purpose (toxicology testing done by the coroner to determine
    cause of death) but now to be used for another, as yet unauthorized, purpose
    (learning about the appellants DNA).  She argues that she had a reasonable
    expectation of privacy in blood taken from Wafus deceased body when the
    purpose of seizing that blood turned to gathering information about her.

[58]

I do not accept this submission because I am not persuaded that the
    appellant had a reasonable expectation of privacy in the use of the dead Wafus
    blood.  .

[59]

In
R v. Sanderson
(2000), 76 C.R.R. (2d) 23 (Ont. S.C.), Dambrot
    J. pointed out that the expectation of privacy of a deceased person dies with
    that person.  The appellant attempts to place a gloss over this principle,
    however, by arguing that
a parent
 in this case the appellant 
    nonetheless retains a privacy interest in the blood taken from the deceased
    childs body when the purpose of seizing the blood is to gather genetic
    information about the parent in furtherance of a criminal investigation
    concerning the parent.  I disagree.

[60]

As a parent, the appellant would have been entitled to give or to
    withhold consent to the taking of blood from the child, were the child still
    alive, but it does not follow that she retains that right following the childs
    death.  Like the trial judge, I know of no case law suggesting that one person
    has a
privacy interest
in the corpse or the blood of another person,
    even ones child.  It is not a question of undermining the privacy rights
    inherent in samples of ones own bodily fluids, as established in such cases as
R v. Dyment
, [1988] 2 S.C.R. 417,
Hunter v. Southam Inc.
, [1984]
    2 S.C.R. 145,

and
Colarusso v. The Queen
, [1994] 1 S.C.R. 20. 
    Here, unlike in
Colarusso
, the evidence was not appropriated by the
    Crown for use in a criminal prosecution
against the person from whom it was
    seized
.  The blood sample was used by the Crown for purposes of a criminal
    prosecution against the dead girls parents.

[61]

In addition, there was ample evidence to support the trial judges
    finding that, in fact, the appellant did not have any
reasonable
expectation of privacy in the dead childs blood.  He was entitled to reject her
    explanation that she would have refused permission for the taking of Wafus
    blood on various religious grounds, as he did. He rejected a similar
    explanation proffered by her co-accused.  As the trial judge found, neither
    accused testified in any intelligible way about having or asserting any
    expectation in the privacy of blood in the corpse of their deceased child which
    they knew had been taken to the coroners.

b)

Pre-Conditions to the Applicability of s. 487.05(1)

[62]

Mr. Lewin and Mr. Stein submit that two of the pre-conditions for resort
    to a s. 487.05(1) warrant were not met here.  First, the police must have found
    or obtained the bodily substance referred to in s. 487.05(1)(b) at a place associated
    with the crime scene, which they did not do.  Secondly, they argue that the
    bodily substance found or obtained must be that of the target of the warrant
    sought, since the purpose of the DNA testing authorized by the section is to
    determine whether the bodily substance referred to in (b) came from the
    suspect.

[63]

The first of these points was not pressed in oral argument and is easily
    disposed of.  It is not a requirement of s. 487.05(1) that the bodily
    substance referred to in paragraph (b) be found or obtained at a place
    associated with the crime scene.  The submission appears to be based upon a
    combination of subparagraphs (i) and (iv):

(b) that a bodily substance has been found or
    obtained

(i)        at the place where the
    offence was committed,

(ii)       ...

(iii)     ... ,
or

(iv)
         on or within the body of any person or thing or at any place associated
    with the commission of the offence ...

[Emphasis
    added.]

[64]

The use of the disjunctive or at the end of subparagraph (iii) of the
    list of considerations under paragraph (b) makes it clear, however, that the
    bodily substance need only be found on one of the locations listed, not in all
    of them.

[65]

Nor do I accept that s. 487.05(1)(b) is to be read so narrowly as to
    confine it to bodily substances of the suspect or target of the warrant in
    question.  In
R v. S.A.B.
, [2003] 2 S.C.R. 678, Justice Arbour observed
    at para. 23, albeit in
obiter
, that the s. 487.05 warrant may be used to
    conduct a paternity test with an accuseds DNA, the exact purpose for which the
    blood sample was used here:

Typically, forensic
    DNA analysis will compare two samples of DNA to determine if they match.  In
    this case, the forensic DNA analysis compared the appellants blood sample with
    the fetal tissue (the combined DNA of the complainant and the accused) taken
    from within the complainants body in order to confirm or deny that the
    appellant had fathered the fetus.  Essentially, a paternity test was conducted
    with the appellants DNA.
Such use of the DNA is contemplated by the
    legislation per s. 487.05(1)(b)(ii)
.  [Emphasis added.]

[66]

Certainly, one of the purposes of the s. 487.05(1) warrant is to
    determine whether the bodily substance found is that of the suspect (for
    example, semen in a sexual assault case), but an analysis of the wording of s.
    487.05(1) bears out the broader interpretation suggested in
S.A.B.
, in
    my view.  The section authorized the seizure of blood from the appellant, and
    from Wafi/Prince, in order to perform an analysis comparing their DNA to Wafus. 
    All the pre-conditions required for a s. 487.05 warrant were met because the
    Information to Obtain set out reasonable and probable grounds to believe that:

(i)        a designated offence (incest)
    had been committed: para. (a);

(ii)       a bodily substance (the DNA found in Wafus blood
    sample) had been found within the body of the victim of the offence (Wafu), or
    within the body of a person associated with the commission of the offence (Wafu):
[2]
subparagraphs (b) (ii) and (iv);

(iii)     the appellant and Wafi were
    parties to the offence: paragraph (c); and

(iv)      the forensic DNA analysis of the appellants and Wafi/Princes
    blood would provide evidence about whether the DNA in Wafus blood was from
    the appellant and Wafi/Prince (i.e, about whether the bodily substance referred
    to in paragraph (b) was from that person): paragraph (d).

[67]

The latter point requires some explanation.  Here, the bodily substance
    referred to in paragraph (b) is the DNA contained in the blood sample taken
    from Wafu.  I am satisfied that for the purposes of a reasonable interpretation
    of s. 487.05(1), DNA is a bodily substance.  Substance is that of which a
    physical thing exists; the material of which a body is formed and in virtue of
    which it possesses certain properties:
The Shorter Oxford English
    Dictionary
, Vol. 2, p. 2172.  DNA is a molecule comprised of the chemical, deoxyribonucleic
    acid.  It is the carrier of each persons genetic code.  The DNA expert, Denis
    Michaud, testified that the DNA molecule contains all of the information
    necessary to determine the physical characteristics of a person; that DNA is
    inherited from parents to offspring, and that parents and offspring
share
some of their DNA.  In the words of his report (Exhibit 86):

DNA is the genetic blueprint of life.  The same DNA
    is found in all nucleated cells of the body.
Each biological parent
    contributes half of an individuals DNA
.  With the exception of identical
    twins, no two individuals have exactly the same DNA.  Forensic DNA analysis may
    be used to determine the profile of the donor of a body fluid or to assess
    kinship. [Emphasis added.]

[68]

DNA is therefore the core bodily substance in terms of a persons
    individuality.  Half of a persons DNA (in this case, Wafus) is contributed
    by, or comes from each parent (in this case, the appellant and Wafi/Prince). 
    As Mr. Michaud said:

So the childs DNA
    profile, half of it
comes from
the childs mother, half of it
from
the childs father.

[69]

It can therefore be said that Wafus DNA  the bodily substance
    referred to in paragraph (b)  was from the appellant and Wafi/Prince, as
    contemplated by paragraph (b) of s. 487.05(1).

[70]

This interpretation is consistent with the broad purpose of the s.
    487.05(1) warrant provisions of the
Code
, in my view, which is to permit
    the compulsory taking of samples of bodily substances from suspects for
    purposes of comparing those substances with another bodily substance obtained
    in the circumstances described in paragraph (b) with a view to obtaining a
    match that will advance a criminal investigation against those suspects.

[71]

Moreover, to take the appellants argument to its logical conclusion,
    the police could never properly investigate the circumstances of the death of a
    child  be it incest, or murder or some other crime  where DNA analysis of the
    childs blood was relevant to a Crown issue regarding a prosecution against a
    parent, unless the parent consented (something that is highly unlikely in such
    circumstances).  As the trial judge rightly noted:

That simply cannot
    be.  The
Criminal Code
, and this section in particular
[3]
while to be construed strictly, must be presumed to have effect  not to create
    insurmountable gaps.  The drafters must be presumed to have contemplated the
    situation just as this one, where the necessary analysis had to be obtained
    from a deceased childs body to prove a primary designated offence.  It simply
    cannot be that the section is to be read so as to exclude the police from using
    the blood from a dead body for comparison purposes to the blood samples
    properly obtained from the accused under the auspices of a s. 487.05 warrant.

[72]

This same sentiment was expressed by Saunders J. (as he then was) of the
    Nova Scotia Supreme Court, in
R. v. L.S.M.
(1999), 174 N.S.R. (2d) 286
    (S.C.), at para. 42.

[73]

I am satisfied, therefore, that s. 487.05(1) applied to permit the
    issuance of the DNA warrants here for the purposes of comparing Wafus DNA with
    that of the appellant and that of Wafi/Prince.

c)

Comparison of the Appellants
    Blood Sample Taken Pursuant to a Warrant With the Blood Sample of Wafi/Prince
    Also Taken Pursuant to a Warrant

[74]

In comparing the DNA profiles of the appellant and of Wafi/Prince, the
    DNA expert arrived at the conclusion that the appellant is the mother of Wafi/Prince.
     The question arises whether such a comparison was permissible pursuant to the
    warrants issued here.

[75]

I conclude that it was not.
[4]

[76]

To be reasonable, a search must be authorized by law:
R. v. Collins
,
    [1987] 1 S.C.R. 265.
[5]
The taking of blood samples from the appellant and Wafi/Prince for purposes of
    comparing the DNA profiles as between those samples, for purposes of
    determining whether the appellant is the mother of Wafi/Prince, is not permitted
    by s. 487.05(1) and was not authorized by the initial set of warrants, in my
    view.  To hold otherwise would require the past-tense words 
has been
found or obtained in s. 487.05(1)(b) to be interpreted to mean the
    future-tense words 
may be
found or obtained.

[77]

Were it not for that difficulty, the analysis might fit.  There were
    reasonable and probable grounds to believe not only that DNA analysis of
Wafus
blood, compared with samples taken from the appellant and Wafi/Prince, would
    comply with s. 487.05(1)(d), but that there were also reasonable and probable
    grounds to believe that (a) a designated offence (incest) had been committed,
    (b) a bodily substance (a DNA profile)
may be found
within the body of a
    person associated with the offence (Wafi/Prince)  paragraph (b)(iv)  and that
    (c) a person (the appellant) was party to the offence, and (d) that forensic
    DNA analysis from a bodily substance of that person (the appellant) would
    provide evidence about whether the DNA profile found in
Wafi/Prince
was
    from
the appellant
.

[78]

I am not persuaded that even a broader interpretative approach to the
    provision can be stretched to that point, however.  That a bodily substance (a
    DNA profile) may be found subsequent to the issuing of the warrant sought, is
    not enough.

[79]

At the time the Information to Obtain (ITO) was presented to the
    judge, no bodily substance had as yet been found or obtained in or from
    either the appellant or Wafi/Prince.  Had Parliament intended a single s.
    487.05(1) warrant to encompass the double-barrelled taking of samples
    contemplated in the scenario described in para. 76 above, it could easily have
    worded paragraph 487.05(1)(b) to say that a bodily substance has been
or
    will be
found or obtained.  It did not do so.

[80]

Justice Hennessy came close to interpreting the words has been found
    to mean may be found or will be found, in
R v. Klasges
, 2010 ONSC
    1827.  But not quite.

[81]

In that case, an accused charged with sexually assaulting a child in his
    foster care attempted to exclude the results of a DNA seizure.  The victim, a
    14-year old girl, gave birth to a baby boy.  The police applied for and
    obtained a DNA warrant 7 days before the birth of the child, however.  The
    accused argued that at that time no bodily substance had been found within
    the body of the victim of the crime (the complainant).  Hennessy J. rejected
    this argument.  She did so on the sensible basis that the victim was pregnant,
    and that it was reasonable to conclude that DNA was extant in the body of the
    victim  -i.e., had been found therein  since [t]here is no reason to ignore
    the universally known and accepted fact that a pregnancy involves a fetus which
    is made up of bodily substances (para. 19).

[82]

I do not quarrel with the result in
Klasges
.  That is not this
    case, however.

[83]

Had Parliament intended the DNA warrant provisions to capture the
    second-stage comparison of the samples taken from the targets of the warrant in
    a single-warrant process, it could easily have said: the police may obtain a
    warrant for the comparative DNA analysis of samples from the bodies of A and B
    where there are reasonable grounds to believe that the comparison will yield a
    match.  Parliament did not do so.  I am not persuaded that s. 487.05(1)
    authorizes such a comparison.

d)

Section 24(2)

[84]

It remains to consider whether the results of the DNA testing as between
    the appellant and Wafi/Prince should be excluded from evidence pursuant to s.
    24(2) of the
Charter
.  We do not have the benefit of the trial judges
    views in this regard, because he did not do such an analysis, although he did
    conclude that the results of the comparison of the appellants and Wafi/Princes
    samples with that of Wafu should not be excluded if he were wrong in his view
    that there had been no
Charter
breach.  It might be reasonable to think
    that he would have come to the same conclusion with respect to the less
    intrusive second-stage comparison.

[85]

Applying the analysis called for in
R. v. Grant
, [2009] 2 S.C.R.
    353, at paras. 107-111, I would not exclude the evidence.

[86]

The first
Grant
inquiry informing the s. 24(2) analysis has to do
    with the seriousness of the
Charter
-infringing conduct.  Here, the
    police acted in good faith and the blood sample that was taken from the
    appellant  as I have concluded  was taken by way of a validly authorized DNA
    warrant.  The
Charter
violation was not in the taking of the sample but
    in the subsequent use of that sample for a purpose that could not be authorized
    under s. 487.05(1).  The police, though, were not aware of that at the time. 
    They had requested a warrant based, amongst other things, on their reasonable
    and probable grounds to believe:

That forensic DNA
    analysis of a bodily substance (blood sample) from B.D. will provide evidence
    towards proving that the deceased person, Oluwafu D., referred to in paragraph
    (b) was the product of a sexual relationship between B.D. and her son, [Oluwafi]
    (D.)

[87]

They were granted a broad order authorizing the taking from B.D. of the
    number of samples of bodily substances that are
reasonably required for
    forensic DNA analysis
 on the basis of that ITO.  Thus, there was no
    deliberate or egregious police conduct disregarding the rights of the accused
    that might lead the public to conclude the court implicitly condones such
    conduct, undermining the respect for the administration of justice.  The breach
    was committed in good faith and the admission of the evidence, in my view, will
    have little adverse effect on the repute of the court process.  See
Grant
,
    para. 108.

[88]

The second inquiry concerns the seriousness of the breach on the
    accuseds protected interests.  In this respect, the court looks at the degree
    to which the search and seizure intruded upon the privacy, bodily integrity and
    human dignity of the accused:
Grant
, para. 109.  Here, for the reasons
    outlined in the preceding paragraphs, there was very little such impact because
    the sample was taken in accordance with an authorized DNA warrant.  It is the
    use to which the sample was put that constitutes the breach.

[89]

I note, too, with respect to both the first and second
Grant
inquiries  as mentioned earlier in these reasons  that once the sample of
    Wafi/Princes blood had been obtained under the first set of warrants, that a
    further warrant could then have been obtained to authorize a comparison for DNA
    purposes between his blood sample and that of the appellant.  At that point, a
    sample of Wafi/Princes blood would have been obtained within the meaning of s.
    487.05(1)(b)(iv) and, if necessary, the new warrant could authorize the taking
    of a second sample of the appellants blood to comply strictly with the
    requirements of the section.  Thus, although a more cumbersome process, the
    police could have accomplished in two steps that which they mistakenly
    attempted to accomplish in one.

[90]

Finally, the third
Grant
inquiry involves the effect of admitting
    the evidence on the public interest in having a case adjudicated on its merits:
    para. 110.  As the Supreme Court of Canada noted, this line of inquiry will
    usually favour admission in cases involving bodily samples because such
    evidence is generally reliable and the risk of error in depriving the trier of
    fact of the evidence may well tip the balance in favour of admission.  That is
    the case with the DNA analysis evidence here: the results obtained are
    reliable; they point clearly to the appellant being the mother of Wafi/Prince;
    and depriving the jury of that evidence would risk an error that might
    compromise the publics interest in having the case adjudicated on the merits.

[91]

In the end, then, while I agree with counsel for the appellant that the
    comparison of her blood sample, taken pursuant to the warrant, with the blood
    sample of Wafi/Prince, also taken in accordance with the warrant, was in breach
    of her s. 8
Charter
rights, I do not agree that the evidence should have
    been excluded pursuant to s. 24(2).  The evidence was properly before the jury.

e)

The
Voir Dire
Issue

[92]

I have dealt with the argument respecting any discussions that the
    police may or may not have had with differing Crown Attorneys about resort to
    s. 487.05 in the section above dealing with the fresh evidence.  There is no
    need to repeat what I said here.  The trial judge did not err, in my opinion,
    in declining to permit defence counsel to ask police witnesses questions about
    this during the
voir dire
respecting the DNA evidence.  Legal advice is
    privileged.

[93]

I turn now to the ground of appeal concerning the trial judges charge
    to the jury.

The Charge to the Jury

[94]

The second substantive ground of appeal raised by the appellant concerns
    the trial judges failure to charge the jury on the interconnection between
    findings of credibility and the doctrine of reasonable doubt.  She submits the
    trial judge erred by failing to give a modified
W.(D.)
[6]
charge to the jury in view of conflicting testimony between the defence and
    Crown witnesses, i.e., by failing to relate the burden of proof to exculpatory
    evidence led on behalf of the appellant  in particular, the evidence of the
    appellants son, Olaseni, who testified that the appellants co-accused was his
    step-father, Prince, and not his brother, Wafi.

[95]

Through his general charge on reasonable doubt and his countless
    references to the concept, the trial judge made it abundantly clear to the
    jurors that they could only convict the appellant if the Crown had satisfied
    them beyond a reasonable doubt that the appellants co-accused was her son, Wafi,
    and not the separate individual called Prince Dz., whom she contended he was. 
    In addition, he carefully and fully reviewed the relevant testimony of the
    numerous witnesses and other evidence bearing on this issue.  Indeed, he spent
    more time reviewing the evidence of Olaseni than he did with respect to any
    other witness except the DNA expert.  Olasenis evidence  such as it was  directly
    conflicted with the Crowns evidence.

[96]

As a general rule, the standard of proof beyond a reasonable doubt is
    not to be applied piecemeal to individual items or categories of evidence.  The
    Crown is not required to prove or disprove beyond a reasonable doubt any single
    fact, or any item of evidence, unless that fact or item is an element of the
    offence or an element of a defence.  Different considerations arise, however,
    when conflicting evidence is presented to the jury on an essential element and
    the jury is required to make credibility findings with respect to that
    conflicting evidence.

[97]

The principal frailty in the trial judges charge is that he set up the jurors
    primary task as that of deciding whether the appellants co-accused was her
    son, Wafi,
or
whether he was Prince Dz., without explaining to them that
    they were not required to make this either/or choice, but that there was a
    third alternative: they were required to acquit if they had a reasonable doubt
    whether the co-accused was Wafi.  He did not instruct the jurors that, even if
    they did not accept the evidence favourable to the defence  particularly the
    evidence of Olaseni  they must consider whether that evidence raised a reasonable
    doubt in their minds as to the identity of the co-accused, and, if it did, that
    they were required to acquit the appellant.

[98]

The trial judge began this part of the charge by telling the jury the
    following about the Wafi/Prince divide:

I want to start it this way.  Before you can find
    that either of these accused persons is guilty of incest, you must be satisfied
    that the Crown has proven beyond a reasonable doubt that that man in the box is
    B.D.s son, Oluwafi D., sometimes called Wafi, and not some entirely different
    person with different parentage and a different birth date named Prince Wafi R.
    Dz..

You have to first come
    to grips with that.  Who is he?  That is your starting point.

[99]

Later, after completing his review of Olasenis evidence and of that of
    the DNA expert, he explained:

So that is the first
    question you have to ask yourself.  Before we get to an analysis of the
    offences, ask yourself who is that man?  Is it Wafi D. ... or is it Prince Wafi
    R. Dz., a distinctly different person?  If you conclude that he is not Wafi D.,
    that he is Prince Wafi R. Dz., you may have an easy time of the discussion
    about incest.

[100]

Shortly
    thereafter, while discussing the essential elements of the charge of incest
    under the
Criminal Code
, he added:

The evidence of the relationship first has to
    establish who this man is.  Is he Wafi D.?

[101]

While it
    was correct to tell the jurors that they could only find the appellant and her
    co-accused guilty of incest if they were satisfied beyond a reasonable doubt
    that the man in the box [was] B.D.s son, Wafi, it was an error to leave them
    with the impression that they had to choose between whether the man was Wafi or
    Prince  based essentially on a contest between the Crown and defence evidence
     when all that was required was a reasonable doubt about whether he was Wafi. 
    For example, if in the last sentence of the passage cited in para. 99 above,
    the trial judge had inserted the instruction or had a reasonable doubt about
    whether he is Wafi, the instruction would have been complete.  He did not do
    that, however. Nor did he do so at any other point in the trial.

[102]

In
R.
    v. W.(D.)
, Cory J. outlined what has now become the classic jury
    instruction with respect to reasonable doubt in cases.  Although familiar, it bears
    repeating (at pp. 757-58);

In a case
where
    credibility is important, the trial judge must instruct the jury that the rule
    of reasonable doubt applies to that issue. The trial judge should instruct the
    jury that they need not firmly believe or disbelieve any witness or set of
    witnesses. Specifically, the trial judge is required to instruct the jury that
    they
must
acquit the accused in two situations. First, if they believe
    the accused. Second, if they do not believe the accused's evidence but still
    have a reasonable doubt as to his guilt after considering the accused's
    evidence in the context of the evidence as a whole. ...

Ideally, appropriate
    instructions on the issue of credibility should be given, not only during the
    main charge, but on any recharge. A trial judge might well instruct the jury on
    the question of credibility along these lines:




·

First, if you believe the evidence of
          the accused, obviously you must acquit.

·

Second, if you do not believe the
          testimony of the accused but you are left in reasonable doubt by it, you must
          acquit.

·

Third, even if you are not left in
          doubt by the evidence of the accused, you must ask yourself whether, on the
          basis of the evidence which you do accept, you are convinced beyond a
          reasonable doubt by that evidence of the guilt of the accused. [Citations
          omitted.] [Emphasis in original.]




[103]

W.(D.)
itself, and subsequent authorities, make it clear, however, that
W.(D.)
does
    not set out a slavish formula; what is important is that the jury understand
    the burden and standard of proof and their application.  As Cory J. said in
W.(D.)
,
    at p. 758 :

[T]he failure to use such language is not fatal if the
    charge, when read as a whole, makes it clear that the jury could not have been
    under any misapprehension as to the correct burden and standard of proof to
    apply.


[104]

In
R. v. S. (W.D.)
, [1994] 3 S.C.R. 521, Cory J.
    reiterated this caveat, emphasizing, at p. 533 that the
W.(D.)
procedure
    was not meant to be followed word for word as some magic incantation.  As
    Abella J. said in
R. v. C.L.Y.
, [2008] 1 S.C.R. 5, at para. 7, the key
    is whether the correct burden and standard of proof were applied, not what
    words were used in applying them.  This principle has been repeated in other subsequent
    authorities: see, for example,

R. v. Do
(2003),
175 C.C.C.
    (3d) 176
(Ont. C.A.) and
R.
    v. Edgar
(2010), 101 O.R. (3d) 161 (C.A.), at para. 85.

[105]

There is
    some uncertainty in the jurisprudence, however, about whether the
W.(D.)
requirement extends beyond cases where the accused testifies to those where the
    accused does not but there is other defence evidence called contradicting the
    Crowns case and/or conflicting evidence favourable to the defence in the
    Crowns case (for example, an exculpatory remark in a statement put in by the
    Crown), and the jury must make credibility findings in that context.  This
    Court has not yet squarely decided that issue.  For the reasons that follow, I
    am satisfied that the principles underlying
W.(D.)
do extend to such
    circumstances.

[106]

First, the
    underlying principles later gathered together and enunciated by Cory J. in
W.(D.)
were rooted in earlier jurisprudence, and they were not confined to the classic
    he said/she said situations where the accused testified.  In
R. v.
    Challice
(1979), 45 C.C.C. (2d) 546, this Court held that it is incorrect
    for a trial judge to instruct a jury to decide whether they believed Crown
    evidence or defence evidence because such an instruction could lead to the jury
    understanding the case as a credibility contest.  In that case, the testimony
    of numerous defence witnesses (including the accused) conflicted with that of
    several Crown witnesses.  Concerning the appropriate instruction to be given,
    Morden J.A. said, at p. 557:

Understandably, a jury
    have to give careful consideration to  issues of credibility when deliberating
    upon their verdict, and  with respect to various pieces of evidence they may
    have differing views: total acceptance, total rejection, or something in
    between.  An effective and desirable way of recognizing this necessary part of
    the process, and putting it to the jury in a way that accurately comports with
    their duty respecting the burden and standard of proof, is
to instruct the
    jury that it is not necessary for them to believe the defence evidence on a
    vital issue  but that it is sufficient if it, viewed in the context of all the
    evidence, leaves them in a state of reasonable doubt as to the accuseds guilt
. 
    The failure to use such language is not fatal if the charge, read as a whole,
    makes it clear that the jury could not have been under any misapprehension as
    to the correct burden and standard of proof to apply. [Citations omitted.] [Emphasis
    added.]

[107]

The
    Supreme Court of Canada cited the foregoing passage from
Challice
with
    approval in
R. v. Morin
, [1988] 2 S.C.R. 345, stating that where issues
    of credibility arise between the evidence for the prosecution and the
    defence, the jury should be charged as suggested by Morden J.A.  See also
R.
    v. Parrington
(1985), 20 C.C.C. (3d) 184 (Ont. C.A.);
[7]

R. v. Chan
(1989), 100 A.R. 133 (C.A.).

[108]

I note the
    Supreme Court in
Morin
did not limit the circumstances to those in which
    the accused testified, but referred to the evidence for ... the defence.  I
    also note that the language of
W.(D.)
closely echoes that of Justice
    Morden in
Challice
.

[109]

Post-
W.(D.)
,
    the jurisprudential response to extending
W.(D.)
beyond cases in which
    the accused testifies has been tentative, but has generally leaned in favour of
    the proposition that jurors should be made aware of the principles underlying
    the need for that instruction.  See, for example,
R. v. Jack
(1992), 70
    C.C.C. (3d) 67 (Man. C.A.);
R. v. Nagra
(1993), 26 B.C.A.C. 81
    (B.C.C.A.), revd on other grounds, [1994] 1 S.C.R. 355;
R. v. Campbell
(1995), 24 O.R. (3d) 537 (C.A.);
R. v. S. (C.)
(1999), 172 Nfld. &
    P.E.I.R. 175 (Nfld. C.A.);
R. v. Haroun
, [1997] 1 S.C.R. 593, per
    Sopinka J. (dissenting but not on this point);
R. c. P. (C.)
, 2003
    CarswellQue 2238 (C.A.);
R. v. Boyer
, 2000 CarswellOnt 626 (C.A.).  See
    also, Patrick Healy, Credibility and the Presumption of Innocence (2007) 11
    Can. Crim. L. Rev. 217, at pp. 220-221.

[110]

Writing in
    dissent (but not on this point) in
Nagra
, Wood J.A. said with respect to
W.(D.)
, at paras. 54-55:

The essence of [the
W.(D.)
] principle ... is
    that where credibility is raised as an important issue in a case, the jury must
    be made to understand clearly that an adverse finding as to the credibility of
    the accused,
or the evidence offered on his behalf
, does not lead
    inescapably to a finding of guilt, nor does it in any way relieve the Crown of
    the burden of proving the case against the accused beyond a reasonable doubt.
    [...]

Although the
    problem commonly arises in such cases, the application of this principle is not
    limited to cases of sexual assault in which the evidence consists of a one on
    one conflict between the evidence of the complainant and that of the accused.
[Emphasis added.]

[111]

The Newfoundland Court of Appeal adopted the same view in
S. (C.)
,
    and the Quebec Court of Appeal expressly followed
S. (C.)
in
R. v. P.
    (C.).
More recently, in
R. v. C.L.Y.
, at para. 8, the Supreme Court
    of Canada reinforced the notion that 
what
W.(D.)
offered was a helpful map, not the only
    route. Its purpose was to ensure that triers of fact -- judges or juries --
    understand that the verdict should not be based on a choice between the
    accused's and Crown's evidence, but on whether, based on the whole of the
    evidence, they are left with a reasonable doubt as to the accused's guilt.  In
    doing so, the Court cited
Challice
.

[112]

This Court considered the
    issue in
Boyer
.  An accused, convicted of breaking and entering and
    aggravated assault, did not testify at trial.  He appealed on the ground that
    the trial judge did not give a
W.(D.)
-like charge.  The Court observed
    that it would have been preferable if the trial judge had given the
W.(D.)
instruction, but that in the circumstances the jury could not have been
    under any misapprehension as to the proper burden of proof, having regard to
    the charge as a whole.  More recently, in
R. v. Edgar
, this Court
    expressed some surprise that the trial judge had refused defence counsels
    request for a
W.(D.)
instruction, particularly with respect to the issue
    of self-defence in a manslaughter case.  However, in reviewing the charge, the
    Court was satisfied that it adequately canvassed each of the three elements of
    the
W.(D.)
instruction.   Speaking for the Court, Sharpe J.A. said, at
    para. 94:

I am
    satisfied that this charge, when read as a whole, properly explained to the
    jury the burden and standard of proof and that, while the specific wording of
    the W.(D.) formulation was not reproduced, in substance, all three elements of
    the analysis mandated by W.(D.) were clearly explained to the jury.

[113]

Finally, in
R. v. L.(T.)
,
    2008 ONCA 763, this Court held that a
W.(D.)
-like instruction should
    have been given with respect to exculpatory defence evidence, and quashed the
    conviction.  In that case, the accused had testified and a
W.(D.)
charge
    had been given in relation to his testimony.  However, the trial judge did not
    apply the
W.(D.)
instruction to certain other exculpatory identification
    evidence.  The Court said, at para. 7:

The trial judge in dealing with the defence
    position did not allude to the possibility that the jury could have a
    reasonable doubt based on the exculpatory evidence, even if they did not accept
    the exculpatory identification evidence as accurate.  The trial judge, in
    summarizing the position of the defence, left it solely on the basis that the
    jury should accept that identification evidence as accurate.  This is the way
    it was put to the jury by defence counsel.  However, we think the trial judge
    should have made it clear to the jury that it was required to acquit even if it
    didnt believe the exculpatory identification evidence as long as that evidence
    left the jury with a reasonable doubt.

[114]

What I take from a
    review of all of these authorities is that the principles underlying
W.(D.)
are not confined merely to cases where an accused testifies and his or her
    evidence conflicts with that of Crown witnesses.  They have a broader sweep.  Where,
    on a vital issue, there are credibility findings to be made between conflicting
    evidence called by the defence or arising out of evidence favourable to the
    defence in the Crowns case, the trial judge must relate the concept of
    reasonable doubt to those credibility findings.  The trial judge must do so in
    a way that makes it clear to the jurors that it is not necessary for them to
    believe the defence evidence on that vital issue; rather, it is sufficient if 
    viewed in the context of all of the evidence  the conflicting evidence leaves
    them in a state of reasonable doubt as to the accuseds guilt:
Challice
. 
    In that event, they must acquit.

[115]

Here, the
    trial judge did not do that.

[116]

I have
    reviewed the charge to the jury.  Unlike Sharpe J.A. in
Edgar
, I am not
    able to say that the charge, when read as a whole, properly explained to the
    jury the appropriate burden and standard of proof in connection with the
    central credibility finding the jurors were required to make, namely, whether
    the appellants co-accused, Wafi/Prince, was her son, Wafi.  It was therefore
    flawed.

The Curative Proviso

[117]

The trial
    judge having erred in law in his instructions to the jury, the question remains
    whether the Crown may rely upon the curative provisions of s. 686(1)(b)(iii) of
    the
Criminal Code
. It may do so if the court is of the opinion that, in
    spite of the error, no substantial wrong or miscarriage of justice has
    occurred.  The burden is on the Crown to show this.

[118]

The test
    is well-established.  In
R v. Khan
, [2001] 3 S.C.R. 823, at para. 28,
    Arbour J. described the proviso as applying where there is no reasonable
    possibility that the verdict would have been different had the error ... not
    been made , citing
R. v. Bevan
, [1993] 2 S.C.R. 599, at p. 617.  Other
    authorities have adopted language calling for overwhelming evidence of guilt. 
    Most recently, for example, in
R. v. Pickton
(2010), 257 C.C.C. (3d) 296
    (S.C.C.), at para. 85, LeBel J. stated that:

Other errors may be more serious, but the proviso
    will also apply because there is overwhelming evidence of the guilt of the
    accused and, on that evidence, a properly instructed jury would necessarily
    return a verdict of guilty.

See also
R.
    v. Illes
, [2008] 3 S.C.R. 134, at para. 21;
R. v. Trochym
, [2007] 1
    S.C.R. 239; and
R. v. S. (P.L.)
, [1991] 1 S.C.R. 909, at p. 916 (where
    Sopinka J. used the expression would inevitably convict).

[119]

There is
    some concern, however, about resort to the curative proviso in cases where a
    trial judge has made an error in law in his or her charge with respect to the
    application of reasonable doubt.  In
R v. Brydon
, [1995] 4 S.C.R. 253,
    for example, at para. 6, Lamer C.J. observed that he [had] some reservations
    as to whether s. 686(1)(b)(iii) would ever be available to cure an erroneous
    instruction which may have misled a jury into improperly applying the burden of
    proof or reasonable doubt standard.  Other cases have echoed this same
    reservation.  See
R. v. Lifchus
, [1997] 3 S.C.R. 320, at paras. 45-46;
R. v. Starr
, [2000] 2 S.C.R. 144, at para. 244;
R. v. Austin
(2006),
    214 C.C.C. (3d) 38 (Ont. C.A.), at para. 20.  In
R. v. Taylor
(2001), 54
    O.R. (3d) 314 (C.A.), at para. 20, this Court noted that in theory the curative
    proviso can be applied to any error in law, but concluded on the facts that
Taylor
was certainly not a case in which
the force of the Crowns case
[was]
    such that the curative proviso could appropriately be applied to an error which
    is as fundamental as the failure to properly define reasonable doubt (emphasis
    added).

[120]

I do not
    take the foregoing authorities to foreclose categorically resort to the
    curative proviso in all cases where there has been an error relating to the
    application of the standard of reasonable doubt  particularly in view of the
    comment in
Taylor
.  I recognize, however, that in such cases it will be
    very rare that the force of the Crowns case will be such that the evidence
    will be so overwhelming that on that evidence a properly instructed jury would
    necessarily return a verdict of guilty absent the error:
Pickton
, para.
    85.

[121]

But these
    are very unusual circumstances, and this is one of those rare cases, in my
    view.  A review of the evidence outlined earlier in these reasons confirms
    this.  I will not repeat the details here.  But consider the following, for
    example:

a)

The DNA evidence establishing that the appellant is the mother of Wafi/Prince
    is described by the forensic expert as very strong.  Even apart from the DNA
    evidence, though, the following evidence is compelling in establishing that
    relationship.

b)

Wafis high school principal identified Wafi/Prince as Wafi.

c)

Wafis high school teacher  who had spent more than 120 hours working
    with him  identified Wafi/Prince as Wafi.

d)

When Wafi/Prince first attended the hospital with the dead Wafu, he said
    he was not the childs father but her brother (i.e., Wafi/Prince at one time
    identified himself as Wafi).

e)

When the appellant first attended the hospital at the time of Wafus
    death, she at first said she didnt know whether it was her 20-year old son or
    her husband who had brought the child in.

f)

There was evidence from various sources that the appellant and the man
    she calls Prince were married and had children together.  Olaseni testified
    that they slept together in the same room and that they had children together,
    and there is evidence from the appellant herself that Wafi/Prince is the father
    of at least three of her children.

g)

There appears to have been an elaborate attempt in the Orangeville court
    proceedings to pass Wafi off as Prince and to pass Olaseni off as Wafi.

h)

The evidence of R.B. of the Ministry of Transportation establishes a
    further attempt to substitute Prince for Wafis identity by replacing Prince
    and Princes date of birth for those of Wafi on
Wafis
drivers
    licence.  This was compounded by the forging of a letter in R.B.s name in
    order to hold out to others (the CAS) that the mistake had been the Ministrys
    all along.

i)

The appellant was convicted of submitting forged and false documents to
    the ORG in support of applications for birth certificates.  While the stated
    affidavits of Mrs. S. and Dr. L. regarding the purported birth of Prince in
    unusual circumstances on August 10, 1976, were not included in that lot, it is
    significant that a police investigation was unable to locate either of those
    people and that the forensic writing expert found that the paper used for the
    various affidavits was non-differential with respect to colour, surface
    appearance, thickness and response to ultra-violet light, and that there were
    indentations of signatures or other handwriting on some affidavits from another
    affidavit or affidavits.

j)

When the appellant was arrested, she had in her possession the Prayer
    of Agreement Campaign card, on which she had written I want Wafi to stay home
    ... I want one hundred percent love from him.

k)

While there were a number of difficulties with the believability of the
    defence story, the inconsistencies between the evidence of the appellant and of
    Olaseni with respect to the whereabouts and death of Wafi stand out.  According
    to Olaseni, Wafi left to go to the United States to live with his girlfriend. 
    According to the appellant, he was living in Rwanda with his girlfriend and a
    roommate and had died in a volcano incident in the Congo  although she was
    able to provide no names or contact information with respect to anybody in
    Rwanda or the Congo, including those of the roommate who purportedly called her
    to advise her of her sons death.  Significantly, also, neither Olaseni nor
    anybody else remembered attending any funeral or service of mourning for Wafi.

l)

Taken together, a number of the foregoing incidents strongly suggest a
    pattern on the part of the appellant and Wafi/Prince of taking suspicious and
    overt steps to attempt to establish in public that Wafi was in fact Prince  the
    attendance to see Wafis high school principal, two years after he was no
    longer in school, in an attempt to establish that the appellants co-accused
    was not Wafi, but her husband; the drivers licence incident and the forged
    letter in support of that attempt; the questionable birth story with respect to
    Prince and the documentation (purportedly sworn in 1996 in relation to a 1976
    birth) designed to support it; the story about Wafis purported death in the
    Congo, volunteered to the CAS worker and by way of attendance at the police
    station in January 2002; and the Orangeville court incident.

[122]

Yes, Olaseni
    denied participating in the Orangeville court incident.  And, yes, Olaseni testified
    that the appellants co-accused was his step-father, Prince, and not his
    brother, Wafi.  There were difficulties with Olasenis evidence, however.  It
    is inconceivable that any jury, having disbelieved Olasenis testimony and
    having been properly instructed on the application of the doctrine of
    reasonable doubt to their findings of credibility, and faced with the
    overwhelming nature of the foregoing evidence, would have found that Olasenis testimony
    and the other defence evidence nonetheless raised a reasonable doubt in their
    minds as to the appellants guilt.

[123]

In these
    unusual circumstances, the curative proviso applies.  The appellants
    conviction for incest must stand.

DISPOSITION

[124]

For all of
    the foregoing reasons, then, I would dismiss the appeal.

R.A. Blair J.A.

I agree E.E. Gillese
    J.A.

I agree J.M. Simmons
    J.A.

RELEASED:  January 20, 2011





[1]
Oluwafu (Wafu) is not the real name of this child. Nor are Oluwafi
    (Wafi), Olaseni (referred to later in these reasons), and Prince Wafi R.
    Dz. the real names of the appellants sons and the man she asserted was her
    husband. There is a publication ban in place. However, the reasons are more
    readily understood if names are used for these individuals, rather than
    initials, and I have accordingly employed fictitious names for them. The
    fictitious names do not, and are not intended to refer to real people.



[2]
In the sense that the child was the product of the incestuous relationship.



[3]
That is, s. 487.05.



[4]
As noted later in these reasons, however, I am satisfied that once a sample of
    Wafi/Princes blood had been obtained pursuant to the initial set of warrants,
    a further warrant could have been issued to authorize the comparison.



[5]
A search will be reasonable if (a) it is authorized by law, (b) the law is
    itself reasonable, and (c) the manner in which the search is carried out is
    reasonable:
Collins.



[6]
See
R v. W.(D.)
, [1991] 1 S.C.R. 742.



[7]
It was in
Parrington
that Cory J.A., as a member of this Court, first
    articulated what was to become the
W.(D.)
formula (at p. 187).


